DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 08/10/2022.

Reasons for Allowance

Claims 1, 10 and 19 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1, 10 and 19 are allowed in view of Applicant's amendment, submitted to the Office on 08/10/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art NGMN Alliance: Version vO.8.1, October 4, 2017; hereafter ‘NGMN’ disclose 5G End-to-End Architecture Framework, a high-level framework of architecture principles and requirements in the shaping of the 5G suite of interoperable capabilities, enablers, and services. NGMN in combination with Dunjic et al. (U.S. Pub. 20190378519) which disclose system, device and method for enforcing privacy during a communication session with a voice assistant fails to suggest the claimed limitations in Claims 1, 10 and 19 of the present application, which introduce a novel and non-obvious method and system for adaptive network slicing via overlaying decomposition and inheritance. Therefore the claims mentioned above in conjunction with all other limitations of the dependent and independent claims 1-6, 8-15 and 17-20 are hereby allowed. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sartori et al. (U.S. Pub. 20210219256) which disclose authentication in public land mobile networks comprising tenant slices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471